Exhibit 10.31


[logo.jpg]

Patheon Pharmaceutical Services Inc.
4721 Emperor Blvd. Suite 200
Durham, NC 27703
Patheon.com



June 3, 2013


PRIVATE AND CONFIDENTIAL


Harry Gill
12321 Angel Falls Rd.
Raleigh, NC 27614
Harry Gill


 
RE: Second Amendment to Employment Contract
Dear Harry:
This letter (the “Second Amendment Letter”), effective as of June 10, 2013 (the
“Second Amendment Effective Date”), confirms the following changes to the terms
and conditions of your employment and, once signed, will serve as an amendment
to the Employment Agreement between you and Patheon (the “Company”), dated April
26, 2010, as amended by the Amendment Letter Dated September 11, 2012
(collectively the “Employment Agreement”). Any terms used in this Second
Amendment Letter that are not defined herein have the definition ascribed to
them in the Employment Agreement. The Company is a subsidiary of Patheon Inc.
(“Patheon”). As used herein, the “Patheon Group” means Patheon and any entity
controlled by Patheon.
1.
General Provisions

This Second Amendment Letter, when fully executed, together with the Employment
Agreement, reflects the entire agreement regarding the terms and conditions of
your employment. Unless expressly modified by this Second Amendment Letter, the
terms and conditions of the Employment Agreement will remain the same. Nothing
in this Second Amendment Letter alters the Employment-At-Will nature of your
employment relationship with Patheon.
2.
Compensation & Benefits



(a)
Increase to Base Salary: Your annual base salary will be increased to USD
$350,000, subject to standard withholdings and deductions and payable in regular
installments in accordance with the Company’s normal payroll practices.


--------------------------------------------------------------------------------


(b)
Performance Incentive Plan: You will be eligible to participate in the Patheon
Group’s annual performance incentive plan, at an increased target level of 45%
of your annual base salary, based on achieving predetermined financial and other
targets set by Patheon. For fiscal 2013, the change in target level will be
pro-rated from the Effective Date.

(c)
Options: Subject to the approval of the Board of Directors of Patheon, you will
be granted additional options to acquire 50,000 of Patheon’s restricted voting
shares, subject to Patheon’s 2011 Amended and Restated Incentive Stock Option
Plan (the “Stock Option Plan”) and related stock option award agreement. Except
as otherwise provided in the Stock Option Plan and related stock option award
agreement, the options will vest in five (5) equal installments on each of the
first five (5) anniversaries of the Amendment Effective Date, subject to your
continued employment with the Patheon Group until the relevant vesting dates.
The subscription price for the shares under option will be the market price (as
defined in the Stock Option Plan) on the date of grant. All options granted to
you will expire ten (10) years from the date of grant.

(d)
Other Benefits: All other compensation and benefits terms (including without
limitation, severance terms) shall be as provided in your Employment Agreement.
For purposes of clarity, any changes, modifications, or additions to your
compensation and benefits terms require the review and approval of Patheon’s
Compensation and Human Resources Committee (i.e., cannot be approved at the
Company level).



3.
Confidentiality, Inventions, Non-Competition and Non-Solicitation Undertaking



3.1    CONFIDENTIAL INFORMATION
3.1.1    Confidential Information
You acknowledge that all information and facts relating to the business and
affairs of Patheon and its customers, including, without limitation, trade
secrets, data, notes, marketing plans, sales patterns, and private corporate and
financial information (the “Confidential Information”) is confidential and
proprietary to Patheon and is a valuable trade secret of Patheon, disclosure of
which could severely damage the economic interests of Patheon. Confidential
Information includes, without limitation, any document, work, instrument or
other medium assembled or composed by you which contains Confidential
Information.
3.1.2    Non-Disclosure of Confidential Information

Page | 2

--------------------------------------------------------------------------------


You will not, either during your employment or at any time thereafter, use or
disclose, directly or indirectly, any Confidential Information to any person
outside Patheon, except where the disclosure is necessary for the proper and
bona fide execution of you r duties hereunder, without the prior written consent
of Patheon. Your obligation not to use or disclose Confidential Information
without prior written consent will continue to apply after you have ceased to be
an employee of Patheon until the time the Confidential Information becomes
public knowledge through no fault of the Employee. Patheon will have full right,
title and authority to deal in and with the proprietary rights and the
Confidential Information. You acknowledge and agrees that the restrictions
contained in this Section 3.1 are reasonable in the circumstances in order to
protect the business of Patheon.
3.1.3    Return of Confidential Information
Confidential Information and the documents, works, instruments or other medium
containing Confidential Information will remain the property of Patheon and will
be returned to Patheon upon request or immediately following your termination of
employment for any reason. You agree that you will not retain any copies,
duplications, reproductions or excerpts from any of the foregoing materials.
3.2.    INVENTIONS
3.2.1    Inventions
Subject to Section 3.2.2, you agree that all discoveries, improvements, designs,
ideas or inventions made or conceived, in whole or in part, by you during your
employment or within three years following termination of employment for any
reason whatsoever (the “Inventions”) will be the sole property of Patheon. You
will:
(a)
promptly disclose and describe all such Inventions in writing to Patheon;

(b)
assign, and you do hereby assign, to Patheon, without further compensation, all
of your rights, title and interest in and to the Inventions and to all
applications for letters of patent, copyrights, industrial design or other forms
of protection granted for the Inventions throughout the world;

(c)
deliver promptly to Patheon, upon request and in the form and manner prescribed
by Patheon (without charge to Patheon but at Patheon’s expense) the written
instruments described in paragraph (b) and perform acts deemed necessary by
Patheon to obtain and maintain the instruments and to transfer all rights and
title thereto to Patheon; and

(d)
give all assistance that may be required by Patheon to enable it to protect or
exploit the Inventions in any country of the world.

You do hereby waive any rights that you may have in each of the Inventions and
any part or parts thereof, including, but not limited to, the right to the
integrity of the Inventions, the right to be associated with the Inventions as
its author by name or under a pseudonym and the right to remain anonymous.

Page | 3

--------------------------------------------------------------------------------




3.2.2    Excluded Inventions
The provisions of Section 3.2.1 will not apply to Inventions which fulfill all
of the following criteria:
(a)
Inventions for which no equipment, supplies, facility or Confidential
Information belonging to Patheon were used; and

(b)
Inventions that do not relate to the business of Patheon or to Patheon’s actual
or demonstrably anticipated processes, research or development which you had
access to or knowledge of; and

(c)
Inventions that do not result from any work performed by you for Patheon.

3.3    NON-SOLICITATION/NO-HIRE
3.3.1    Non-Solicitation/No-Hire of Employees.
You will not, during and for 12 months after the termination of employment with
Patheon for any reason whatsoever, hire or solicit the employment of employees
of Patheon other person who had been employed by the Patheon Group during the
last year of your employment with the Company and whom you knew, worked with
supervised or has confidential information about; in any manner whatsoever that
would have the effect of causing them to leave the employment of Patheon.
3.3.2    Non-Solicitation of Customers.
You will not, for 12 months after the termination of your employment with
Patheon, directly or indirectly solicit, divert, or attempt to divert from
Patheon any customer of Patheon with whom you had contact during employment with
Patheon.
3.4.    NON-COMPETITION
You agree that for 12 months after the termination of employment with Patheon by
you or by Patheon for any reason, you will not directly or indirectly, perform
any duties or services similar to those performed for Patheon (whether advisory,
consulting, employment or otherwise) for any person, firm, corporation,
partnership, or other entity or venture which engages in a Competitive Business
(as defined in this Undertaking) in the United States, in any territory of the
United States, or in any foreign country in which Patheon conducts business.
“Competitive Business” means a business engaged in the sale of commercial
pharmaceutical manufacturing capabilities and/or pharmaceutical development
services. This non-compete does not restrict you from future employment in the
pharmaceutical industry.
3.5     DUTY OF LOYALTY
During your employment, your agree that you have and will comply with a duty of
loyalty to the Company and the Patheon Group, and shall render no material
services to other person or company in conflict with such duty, or to any
Competitive Business as defined above.

Page | 4

--------------------------------------------------------------------------------






3.6.    GOVERNING LAW
This Section 3 Undertaking will be governed and construed in accordance with the
laws of the State of Ohio. The resolution of any claims or disputes arising from
this Undertaking will be subject to the exclusive jurisdiction of the State or
Federal Courts located in Hamilton County, Ohio.
3.7.    SEVERABILITY
The provisions of this Undertaking are severable. If any provision of this
Undertaking is determined to be invalid or unenforceable by a court of competent
jurisdiction, the other provisions of this Undertaking will continue in full
force and effect and the voided provision will be amended, if permissible, to
the extent necessary to render it valid and enforceable in the court’s
jurisdiction.
By executing this Letter, you confirm your decision to accept the additional
benefits and the amendments to the terms of your Employment Agreement and you
agree that your employment will be governed by the Employment Agreement, as
amended by this Letter.
Very truly yours,
 
 
 
Patheon Pharmaceutical Services Inc.
 
 
/s/ James C. Mullen
 
 
James C. Mullen
 
Chief Executive Officer
 
 
 
 



Read, understood, consented, and agreed as of this 3rd day of June, 2013:
 
 
 
SIGNED SEALED AND DELIVERED
)
 
in the presence of
)
 
 
)
 
 
)
 
 
)
 
 
)
/s/ Harry Gill
Name of Witness:
 
Harry Gill
 
 
 






Page | 5